Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) First, the claim element clearly relates to obtaining data about deployed virtual desktop instances. However, a review of the cited passages clearly evidences that the workload domain information is about a workload that is yet “to be deployed.” Farkas at {[0029]; see also id. at {[0037] (expressly stating not until after receiving the inputs is the workload domain “deployed.”).
(b) Second, these passages are discussing either workload domains or hosts—neither of which is a virtual desktop instance. A workload domain is “an abstraction” that is “a set of policies that are configurable by a user during the deployment process...”. Id. at {[0001]. And, a host is a physical computer. See id. at {[0017]-[0019] and FIG. 1. However, the claim element expressly notes that it is data about a virtual desktop instance that is being obtained. 
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. Claim 1 discloses “obtaining data about one or more metrics related to a virtual desktop instance at the cloud deployment” that is different from “obtaining data deployed virtual desktop instances” (emphasis added) as argued by the applicant. The various options for the workload domain as cited in paragraphs [0030]-[0032] of Farkas teaches the limitation of “obtaining data about one or more metrics related to a virtual desktop instance at the cloud deployment”. For at least the foregoing reasons, Farkas discloses the every feature of independent claim 1 and thus can anticipate the claim.
As to point (b), the examiner respectfully disagrees with the applicant’s argument. Farkas discloses “the type of workload domain to be deployed is received in response to another user input ... domain types may include an infrastructure as a service (IaaS) domain type, a platform as a service (PaaS) domain type, a desktop as a service (DaaS)/virtual desktop infrastructure (VDI) domain type” (paragraph [0029]). In other words, “VDI type workload domain” is equivalent to “virtual desktop instance”. For at least the foregoing reasons, Farkas discloses the every feature of independent claim 1 and thus can anticipate the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 

Claims 1, 2, 6-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farkas et al. (US 2020/0244766, hereinafter Farkas).

Regarding claim 1, Farkas discloses 
A computer-implemented method comprising: for each cloud deployment of a plurality of cloud deployments (paragraph [0037]: If the deploy workload domain setting is enabled, the workload domain is deployed using the selected hosts), obtaining data about one or more metrics related to a virtual desktop instance at the cloud deployment (paragraph [0030]: options for the workload domain, including storage type, performance and/or location options, are displayed for user selection. The options for the workload domain may further include the total availability, performance, RAM memory size, and storage size for the workload domain, which can be represented as total metric values; paragraph [0031]: Availability and performance are examples of properties that can be combined across hosts as accumulation metrics. Availability requirements refer to durations of continuous operation expected for a workload domain; paragraph [0032]: user-selected options for the workload domain are received); 
using at least a portion of the data about one or more metrics (paragraph [0030]: options for the workload domain, including storage type, performance and/or location options, are displayed for user selection. The options for the workload domain may further include the total availability, performance, RAM memory size, and storage size for the workload domain, which can be represented as total metric values; related to a virtual desktop instance at the cloud deployment (paragraph [0029]: a workload domain deployment is initiated in response to a user request to deploy a workload domain ... Domain types may include ... virtual desktop infrastructure (VDI) domain type) and one or more conditions associated with a user (paragraph [0030]: options for the workload domain, including storage type, performance and/or location options, are displayed for user selection. The options for the workload domain may further include the total availability, performance, RAM memory size, and storage size for the workload domain, which can be represented as total metric values) to obtain a ranked set of recommendations for cloud deployments (paragraph [0035]: If the auto-recommend setting is enabled, any additional hosts for the workload domain will be automatically selected by the semi-automatic workload domain deployment manager 103 and recommended for user selection; paragraph [0040]: one or more hosts resulting from the automatic host recommendation process are displayed for user selection; paragraph [0061]: The result is a list of potential hosts where the host at the top of the list is the host that best meets the relative and absolute selection criteria in the order of the prioritization of the selection criteria) for placing a virtual desktop instance for the user (paragraph [0029]: a workload domain deployment is initiated in response to a user request to deploy a workload domain ... Domain types may include ... virtual desktop infrastructure (VDI) domain type); 
selecting a cloud deployment (paragraph [0037]: If the deploy workload domain setting is enabled, the workload domain is deployed using the selected hosts) for placing the virtual desktop instance for the user (paragraph [0029]: a workload domain deployment is initiated in response to a user request to deploy a workload domain ... Domain types may include ... virtual desktop infrastructure (VDI) domain type) from the ranked set of recommendations (paragraph [0035]: If the auto-recommend setting is enabled, any additional hosts for the workload domain will be automatically selected by the semi-automatic workload domain deployment manager 103 and recommended for user selection; paragraph [0040]: one or more hosts resulting from the automatic host recommendation process are displayed for user selection; paragraph [0061]: The result is a list of potential hosts where the host at the top of the list is the host that best meets the relative and absolute selection criteria in the order of the prioritization of the selection criteria).
Regarding claim 8 referring to claim 1, Kinney discloses A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising: ... (paragraph [0004]: the steps of this method are performed when program instructions contained in a non-transitory computer-readable storage medium are executed by one or more processors; paragraph [0077]: Furthermore, embodiments of at least portions of the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system).
Regarding claim 14 referring to claim 1, Kinney discloses An information handling system comprising: one or more processors; and a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising: ... (paragraph [0004]: the steps of this method are performed when program instructions contained in a non-transitory computer-readable storage medium are executed by one or more processors; paragraph [0077]: Furthermore, embodiments of at least portions of the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system).

Regarding claims 2, 9, and 15, Kinney discloses 
wherein the step of obtaining data about one or more metrics related to a virtual desktop instance at the cloud deployment comprises obtaining functionality correlation data related to the cloud deployment ((paragraph [0029]: a workload domain deployment is initiated in response to a user request to deploy a workload domain ... Domain types may include ... virtual desktop infrastructure (VDI) domain type); paragraph [0030]: options for the workload domain, including storage type, performance and/or location options, are displayed for user selection. The options for the workload domain may further include the total availability, performance, RAM memory size, and storage size for the workload domain, which can be represented as total metric values; paragraph [0031]: Availability and performance are examples of , latency data for a virtual desktop instance at the cloud deployment, or both.

Regarding claims 6, 13, and 19, Kinney discloses 
wherein the step of using at least a portion of the data about one or more metrics (paragraph [0030]: options for the workload domain, including storage type, performance and/or location options, are displayed for user selection. The options for the workload domain may further include the total availability, performance, RAM memory size, and storage size for the workload domain, which can be represented as total metric values; paragraph [0031]: Availability and performance are examples of properties that can be combined across hosts as accumulation metrics. Availability requirements refer to durations of continuous operation expected for a workload domain; paragraph [0032]: user-selected options for the workload domain are received) related to a virtual desktop instance at the cloud deployment (paragraph [0029]: a workload domain deployment is initiated in response to a user request to deploy a workload domain ... Domain types may include ... virtual desktop infrastructure (VDI) domain type) and one or more conditions associated with a user (paragraph [0030]: options for the workload domain, including storage type, performance and/or location options, are displayed for user selection. The options for the workload domain may further include the total availability, performance, RAM memory size, and storage size for the workload domain, which can be represented as total metric values) to obtain a ranked set of recommendations for cloud deployments (paragraph [0035]: If the auto-recommend setting is enabled, any additional hosts for the workload domain will be automatically selected by the semi-automatic workload domain deployment manager 103 and recommended for user selection; paragraph [0040]: one or more hosts resulting from the automatic host recommendation process are displayed for user selection; paragraph [0061]: The result is a list of potential hosts where the host at the top of the list is the host that best meets the relative and absolute selection criteria in the order of the prioritization of the selection criteria)) for placing a virtual desktop instance for the user (paragraph [0029]: a workload domain deployment is initiated in response to a user request to deploy a workload domain ... Domain types may include ... virtual desktop infrastructure (VDI) domain type) comprises:
applying one or more rules that use at least a portion of the data about one or more metrics and at least one condition of the one or more conditions associated with the user to obtain a recommendation score (paragraph [0035]: If the auto-recommend setting is enabled, any additional hosts for the workload domain will be automatically selected by the semi-automatic workload domain deployment manager 103 and recommended for user selection; paragraph [0040]: one or more hosts resulting from the automatic host recommendation process are displayed for user selection; paragraph [0061]: The result is a list of potential hosts where the host at the top of the list is the host that best meets the relative and absolute selection criteria in the order of the prioritization of the selection criteria).

Regarding claims 7 and 20, Kinney discloses 
wherein the one or more conditions associated with a user comprise user usage information (paragraph [0030]: The options for the workload domain may further include the total availability; paragraph [0031]: Example availability requirements also refer to configuring workload domains so that one workload's operability (e.g., malfunction, unexpected adverse behavior, or failure) does not affect the availability of another workload in the same workload domain), a user priority relative to at least one or more other users, or both. 

Allowable Subject Matter
Claims 3-5, 10-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/11/2022